Citation Nr: 1704492	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO. 09-30 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUES

1. Entitlement to a disability rating for a service connected mental disability, currently rated at 10 percent from June 19, 2006, to November 2, 2009, and from January 1, 2010, to May 7, 2015, and rated at 70 percent since May 7, 2015. 

2. Entitlement to a disability rating for service-connected eczema, currently rated at 0 percent prior to April 16, 2015, and rated 30 percent since April 16, 2015.

3. Entitlement to service connection for a chronic urinary tract infection also claimed as a kidney disorder.

4. Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1980 to February 1983. 

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the RO in Cleveland, Ohio.

In November 2016, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2016). A transcript of the hearing is associated with the claims file.

Although arising from the same rating decision as the claims considered in this decision, the appealed issues of entitlement to service connection for hypertension, sleep apnea, neurological impairment of the bilateral upper and lower extremities, an eye disorder, and a lung disorder, have not been certified to the Board by the agency of original jurisdiction via VA Form 8. The Board observes that the VA Form 8 is for administrative purposes and does not confer or deprive the Board of jurisdiction. See 38 C.F.R. § 19.35 (2016). However, certification ensures that all necessary procedural steps have been taken by that agency. Accordingly, the Board will defer action on those issues pending certification of the separate appeal. 

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1. On the transcript of the Board hearing, the Veteran withdrew his appeal regarding the disability rating for the service connected mental disability and the disability rating for the service connected eczema. 

2. In correspondence received in December 2016, the Veteran withdrew his appeal of entitlement to service connection for a chronic urinary tract infection/kidney disorder. 


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal have been met regarding the issue of entitlement to an increased disability rating for the service-connected mental disability. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for withdrawal of an appeal have been met regarding the issue of entitlement to an increased disability rating for the service-connected eczema. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3. The criteria for withdrawal of an appeal have been met regarding the issue of entitlement to service connection for a chronic urinary tract infection/kidney disorder. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). 

Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the appeal regarding the ratings for the service-connected mental disability and eczema, and the claim of entitlement to service connection for a chronic urinary tract infection/kidney disorder; and, hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal as to those issues.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). As the appeal has been withdrawn, the Board finds that dismissal is appropriate. 


ORDER

The appeal of the rating for the service-connected mental disability is dismissed. 

The appeal of the rating for the service-connected eczema is dismissed. 

The appeal of service connection for a chronic urinary tract infection/kidney disorder is dismissed. 


REMAND

In a separate appeal, the Veteran is seeking service connection for multiple disorders on the basis that they are secondary to diabetes mellitus. However, although the Veteran filed a Notice of Disagreement with the denial of service connection for diabetes mellitus in the March 2008 rating decision, a Statement of the Case addressing that matter has never been issued. 

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued. See 38 C.F.R. §19.9(c)(2016); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to service connection for diabetes mellitus is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to service connection for diabetes mellitus, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This issue must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


